DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12/20/2021. In particular, claim 1 has been amended to recite the degrading molecule and new claims 23-35 have been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Interview
Attempts were made on 1/4/2022 and 1/6/2022 to discuss proposed amendments to the claims. No response was received to the voicemails left by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-18, 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the multimodal” in the 11th
It is suggested that a suitable amendment might include replacing “the multimodal” with “the multimodal PAT”.
Claim 29 recites “the total PAT composition”. There is insufficient antecedent basis for this limitation in the claim. It is suggested that a suitable amendment might include replacing “the total PAT composition” with “the multimodal PAT”.
Claim 34 recites “the multimodal PAT composition”. There is insufficient antecedent basis for this limitation in the claim. It is suggested that a suitable amendment might include replacing “the multimodal PAT composition” with “the multimodal PAT”.
Allowable Subject Matter
Claims 11-18, 23-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 recites a method of forming a multimodal PAT comprising providing a feed of LMW PAT and a degrading molecule selected from the group consisting of water, alcohol, diol, polyol, thiol, dithiol, polythiol, amine and combinations thereof, a feed of HMW PAT, mixing the feeds, providing a multimodal PAD which includes the degrading molecule.
Claims 12-18, 23-35 depend from claim 11 and therefore contain all the limitations of claim 11.
The present claims are allowable over the closest prior art, namely Ellington (US 2009/0026663) and Kapoor (WO 2017/180629).
The claims are allowable because Ellington and Kapoor fail to teach the addition of a claimed degrading molecule with the low molecular weight PAT prior to mixing.
Response to Arguments
Applicant’s arguments, filed 12/20/2021, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections over Ellington and Kapoor have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764